DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,896,562. The patent claims include all of the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom. (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the photograph" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13-19 depend on claim 12; therefore, they suffer the same deficiencies.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 12-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fadell (US 2015/0116108).
Regarding claim 1, Fadell discloses a system for delivering an item comprising (Para. 247): 
(a) a host device attached to a secure location and operatively connected to an access point of a structure and adapted to unlock the access point (smart doorbell 106 to disarm security system to allow free access, Para. 54, 143, Fig. 1), said host device comprising: 
a housing (smart network connected door bell 106, Fig. 1, Para. 54); 
an audio speaker (audio means to announce approach or departure, Para. 54); 
(b) at least one mobile device operatively connected to the host device (via smart mobile device 166 connected to Internet and in communication with smart devices including doorbell 106, Para. 63-64); 
(c) the host device, and the at least one mobile device operatively connected to a global navigation satellite system comprising a Global Positioning System (GPS) configured to determine a proximity of the host device to the at least one mobile device (occupancy sensor data and/or based on received proximity-related information such as GPS coordinates from user smartphones, Para. 97, 126), and the host device comprising a computer processor and a non-transitory computer readable storage medium comprising software having programming instructions that, when executed, cause the computer processor to unlock the access point when the global navigation satellite system detects that the mobile device is within a predetermined proximity of the host device via the GPS (Para. 131, 126); 
(d) a first Internet Protocol (IP) address is associated with the host device (smart network connected door bell 106, Fig. 1, Para. 54), and a second Internet Protocol (IP) address is associated with the at least one mobile device (via smart mobile device 166 connected to Internet, Para. 126, 63), and the global navigation satellite system detects a geolocation of the host device using the first Internet Protocol (IP) address and detects a geolocation of the at least one mobile device using the second Internet Protocol (IP) address, whereby the global navigation satellite system detects when the at least one mobile device is within the predetermined proximity of the host device (Para. 97, 126); 
wherein an audible message is broadcast from the audio speaker when the global navigation satellite system detects that the mobile device is within a predetermined proximity of the host device (audio means to announce approach or departure, Para. 54); 
wherein the access point of a structure comprises a door of a residence (Fig. 1).
Regarding claim 2, Fadell discloses wherein the audible message comprises instruction for where to deliver said item (the doorbell can instruct the person to place the package in a location proximate the doorbell, Para. 247).
Regarding claim 3, Fadell discloses wherein the host device further comprises a display screen (visual means to announce approach or departure, Para. 54).
Regarding claim 4, Fadell discloses a message is displayed on the display screen when the global navigation satellite system detects that the mobile device is within said predetermined proximity of the host device (visual means to announce approach or departure, Para. 54).
Regarding claim 5, Fadell discloses wherein the host device further comprises a camera (camera in the doorbell 106, Para. 204).
Regarding claim 6, Fadell discloses wherein the camera captures an image and wherein said image is transmitted to an administrator of the host device (the image of the arriving visitor at the front door can be projected only from the smart wall switches 108 of those rooms where occupancy is sensed, Para. 204).
Regarding claim 7, Fadell discloses wherein the host device further comprises a motion detector (Para. 68).
Regarding claim 8, Fadell discloses the audible message is broadcast from the audio speaker when the global navigation satellite system detects that the mobile device is within said predetermined proximity of the host device and when motion is detected by the motion detector (Para. 54, 68, 132).
Regarding claim 9, Fadell discloses wherein the host device further comprises a scanner device (via scanner to scan bar code, Para. 247).
Regarding claims 12, 13, 18, Fadell discloses a non-transitory computer readable storage medium comprising software having programming instructions that, allow an administrator to create a virtual key comprising a graphic image and transmit the virtual key to a recipient, wherein the scanner device is adapted to read the virtual key from the recipient and upon reading the photograph initiate an action selected from the group consisting of unlocking an access point to a structure (unique invitation identification information may be any suitable code, such as a linear barcode, a two-dimensional or matrix barcode (e.g., a quick response ("QR") code), a three-dimensional barcode, or the like, that may be uniquely generated but also easily shared with an invitee (e.g., physically via mail, digitally via e-mail, etc.) and sensed by a sensing component of environment 100 (e.g., read by a scanner sensing component 828 of doorbell 106), Para. 468; Certain adjustment of the functionality of a smart device may enable the visitor to access at least a portion of environment 100 (e.g., unlocking of doorknob 122 of door 186 for enabling a visitor to enter structure 150). Such access may be granted based on analysis of visitor information revealing a trusted invitee (e.g., a guest to a party at a specifically designated time), Para. 414).
Regarding claim 14, Fadell discloses the virtual key is on the item for delivery to the access point (unique invitation identification information may be any suitable code, such as a linear barcode, a two-dimensional or matrix barcode (e.g., a quick response ("QR") code), a three-dimensional barcode, or the like, that may be uniquely generated but also easily shared with an invitee (e.g., physically via mail, digitally via e-mail, etc.) and sensed by a sensing component of environment 100 (e.g., read by a scanner sensing component 828 of doorbell 106); a third party entity may generate the unique invitation identification information on behalf of the system user (e.g., an order facilitator entity, such as a restaurant with which a system user is placing a food order for delivery to environment 100, where such unique invitation identification information may be a confirmation code for that specific order, Para. 468, 329; doorbell 106 may be operative to access certain package identification information directly from package PL, such as by a scanner sensing component 828 of doorbell 106 scanning information (e.g., code information) from a label ID (e.g., a shipping label or delivery label) coupled to or otherwise associated with package PL (e.g., via a communication path 105), Para. 329).
Regarding claim 15, Fadell discloses the virtual key is an identification badge (package identification information directly from package PL, such as by a scanner sensing component 828 of doorbell 106 scanning information (e.g., code information) from a label ID (e.g., a shipping label or delivery label) coupled to or otherwise associated with package PL (e.g., via a communication path 105), Para. 329).
Regarding claims 16, 17, Fadell discloses wherein the virtual key is sent to the at least one mobile device by said host device (unique invitation identification information may be any suitable code, such as a linear barcode, a two-dimensional or matrix barcode (e.g., a quick response ("QR") code), a three-dimensional barcode, or the like, that may be uniquely generated but also easily shared with an invitee (e.g., physically via mail, digitally via e-mail, etc.) and sensed by a sensing component of environment 100 (e.g., read by a scanner sensing component 828 of doorbell 106), Para. 468, 329).
Regarding claim 19, Fadell discloses wherein the virtual key expires after a predetermined period of time (a guest to a party at a specifically designated time), Para. 414).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fadell, and further in view of Lyman (US 2015/0310381).
Regarding claim 10, Fadell fails to disclose wherein the host device requires an approved scan of an image by the scanner device before the access point is unlocked.
Lyman teaches verifying proximity to location and scanning an authorized identification by a scanner device before granting access to a person (Para. 35-36, 53).
From the teachings of Lyman, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Fadell to include wherein the host device requires an approved scan of an image by the scanner device before the access point is unlocked in order to improve security by including scanning of identification in addition to proximity verification.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fadell, and further in view of Horton (US 2006/0136236).
Regarding claim 11, Fadell fails to disclose the mobile device is a diad.
Horton teaches a diad can be configured to include GPS to determine its location (Para. 45).
From the teachings of Horton, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Fadell to include the mobile device is a diad in order to allow entry by authorized delivery person. 
Allowable Subject Matter
Claim 20 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/               Primary Examiner, Art Unit 2689